Order entered October 23, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01700-CV

                           ORCA ASSETS, G.P., L.L.C., Appellant

                                               V.

                   JPMORGAN CHASE BANK, N.A., ET AL., Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-05303

                                           ORDER
       We GRANT appellant’s October 21, 2014 unopposed second motion for an extension of

time to file a reply brief. Appellant shall file its reply brief by OCTOBER 29, 2014.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE